     Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

JOHN VIGIL,

      Plaintiff,

v.                                             Case No. 1:18-CV-00829-SCY-JFR

FRANCES TWEED, et al.,

      Defendants.


     RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
                      AMENDED COMPLAINT

      In response to the Court’s Order (Doc. 30, filed 06/07/2019) dismissing

plaintiff’s first amended complaint (Doc 1-1, filed 08/30/2018), Plaintiff John Vigil

seeks to file a second amended complaint. Vigil claims that good cause exists for

amendment because his State Personal Board (SPB) appeal supposedly revealed

new facts. He now contends that Defendants Francis Tweed, Antonio Coca and/or

Joe Chavez (and possibly others) planted evidence and then fabricated the

anonymous notes that preceded the search of Mr. Vigil’s office and the discovery of

contraband in his desk. (See Doc 31, filed 07/08/2019)

      As explained below, Vigil’s argument that the State Personnel Board appeal

recently revealed information supporting the proposed amendment is unconvincing

and appears to be pretextual. Vigil further fails to provide any evidentiary basis to

establish good cause to support the proffered allegations. Defendants also oppose
        Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 2 of 13



the complaint because good cause does not exist under Rule 15 for leave to file the

second amended complaint, and further, the proposed amendments are futile.

1. Background

          The Court will recall that Vigil’s original complaint alleged civil rights

violations that derived, in part, from the State defendants’ searches of the office on

June 3, 2015 based on two anonymous notes. In response to the Court’s decision

dismissing the claims based on that theory, Vigil asserts two, entirely conclusory,

reasons for the proposed second amended complaint:

          Between the time that the Motion [to Dismiss] was briefed and the
          time of this writing significant information was discovered through the
          litigation of Plaintiff’s State Personnel Office [appeal] in which
          Plaintiff’s termination was ultimately rescinded.

(Doc. 31 at 2, ¶2) [alterations for clarification]. Vigil then asserts that:

          The information now available significantly effects the facts known by
          Plaintiff, including that the notes alleging bad acts by Plaintiff were
          fabricated by Defendants Frances Tweed, Antonio Coca, and/or Joe
          Chavez.

(Id. at ¶3)1

          The record from the State Personnel Board appeal does not support either

assertion. The SPB conducted plaintiff’s appeal in July 2018. (See Recommended

Decision of SPB hearing officer, Exhibit 1; Final Decision, Exhibit 2) The appeal

involved a multi-day hearing with witnesses and exhibits, as well as an additional

hearing day. (Exhibit 1 at 8, “Procedural Posture”) Vigil submitted proposed

findings and conclusions as well as a written closing argument on September 20,



1
    Vigil also throws in a statement that Count V was “inartful[ly drawn ].” Id. at ¶ 4.

Response to Plaintiff’s Motion for Leave            2
To File Second Amended Complaint
        Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 3 of 13



2018. (See id.) The matter was then closed, awaiting the Hearing Officer’s decision.

(Id.)

        The State Defendants in the present case did not file their Motion to Dismiss,

(Doc 16) until October 12, 2018 – months after the presentation of the evidence

during the SPB appeal. Vigil filed his Response to the Motion to Dismiss (Doc 23) on

November 5, 2018. Thus, Vigil and his counsel (who also participated in the SPB

appeal) were well aware of any evidence that supposedly came to light during the

SPB litigation well before Vigil filed his response to the motion to dismiss.

        Further the record from the SPB proceeding does not support plaintiff’s

assertions. Although plaintiff’s termination was rescinded, he instead received a 30-

day suspension from his work duties. The Hearing Officer determined that the

plaintiff had engaged in the various workplace misconduct related to the evidence

revealed during the office searches. (Exh. 1 at 9, “Summary of Decision”) The

Hearing Officer’s decision makes no observation, let alone findings, that anyone

fabricated a note or planted evidence.2 (See generally Exh. 1) Nor was there

evidence that competently supports a conclusion that any State Defendant

fabricated a note or planted evidence. Id.

2. Law on Motions to Amend

        Rule 15(a)(1) provides that a party may amend its pleadings once as a

“matter of course” within twenty-one days of serving the pleading, or twenty-one


2 The Hearing Officer issued her Recommended Findings on March 4, 2019, and the SPB
accepted her decision as Final on March 22, 2019. Thus, if something new had come to light
in the hearing officer’s decision, Vigil also could have advised the Court well before its issued
its June 6, 2019 Memorandum Opinion & Order, Doc. 30, dismissing the complaint.

Response to Plaintiff’s Motion for Leave           3
To File Second Amended Complaint
      Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 4 of 13



days after a service of a motion under rules 12(b), (e), or (f) of the Federal Rules of

Civil Procedure. Fed. R. Civ. P. 15(a)(1). See MTA at 1. Rule 15(a)(2) provides that,

“[i]n all other cases, a party may amend its pleading only with the opposing party’s

written consent or the court’s leave. The court should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2).

       A district court is justified in refusing leave to amend “upon a showing of

undue delay, undue prejudice to the opposing party, bad faith or dilatory motive,

failure to cure deficiencies by amendments previously allowed, or futility of

amendment.” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365-66 (10th Circ. 1993)

(citation omitted). “It is well settled in this circuit that untimeliness alone is a

sufficient reason to deny leave to amend, especially when the party filing the motion

has no adequate explanation for the delay.” See Frank, 3 F.3d at 1365-66 (citations

omitted). In addition, if the movant “knows or should have known of the facts upon

which the proposed amendment is based but fails to include them in the original

complaint, the motion to amend is subject to denial,” See id.

       A Court may deny leave to amend under Rule 15(a) where the proposed

“amendment would be futile.” Jefferson Cty. Sch. Dist. v. Moody’s Inv’r’s Serv., 175

F.3d at 859. The Tenth Circuit has held that “[a] court properly may deny a motion

for leave to amend as futile when the proposed amended complaint would be subject

to dismissal for any reason.” Chaara v. Intel Corp., No. 05-278, 2006 WL 4079030,

at *4 (D.N.M. May 31, 2006) (Browning, J.) (internal quotation marks omitted).

Thus, a court may deny leave to amend where the amended pleading “sets forth



Response to Plaintiff’s Motion for Leave        4
To File Second Amended Complaint
      Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 5 of 13



claims that would clearly not prevail or improve the party’s position.” Chaara v.

Intel Corp., 2006 WL 4079030, at *4. It is well established in the Tenth Circuit,

however, that a “proposed amendment is futile if the complaint, as amended, would

be subject to dismissal,” Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004),

or if it fails to state a claim upon which relief may be granted, Ketchum v. Cruz, 961

F.2d 916, 920 (10th Cir. 1992).

3. Good Cause Does Not Exist For The Motion To Amend

       The plaintiff’s complaint appears to assert five or possibly six counts. Count I

is a claim for unreasonable search and seizure based on 42 U.S.C. Section 1983. The

second count asserts a claim under the New Mexico State Constitution also based

on unreasonable search and seizure. Count III states a claim for malicious

prosecution under 42 U.S.C. Section 1983. There is no Count IV averred in the

complaint, but there is some language in Count III that suggests that plaintiff is

possibly attempting to allege a state law tort against the defendants for malicious

prosecution. Count V is a First Amendment claim, and Count VI asserts a

respondeat superior claim under the New Mexico Tort Claims Act.

       As set forth above, Vigil’s claim about the SPB hearing leading to new

evidence is untimely. Vigil could have sought to amend before the motion to dismiss

and certainly in response to the motion to dismiss but failed to do so. Untimeliness

alone is a reason to deny the amendment. Frank v. US. West, Inc., 3 F.3d at 1365-

66. Vigil provides no explanation to the Court about these untimely allegations, and

at this stage, the proposed amendments appear dilatory.



Response to Plaintiff’s Motion for Leave      5
To File Second Amended Complaint
      Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 6 of 13



       Further, Vigil’s claims are futile and implausible based on the SPB record,

Vigil’s motion to amend and proposed second amended complaint. According to the

hearing officer’s summary of Vigil’s testimony, Vigil allegedly did not place and was

unaware of the Clonazepam tablet in his desk cabinet; he claimed he would not

have placed an unidentified pill in his desk. (Exhibit 1 at 18-19) Vigil did not assert

that any of the putative individual defendants placed a pill in his desk or fabricated

a note. (Id.) There is some initial discussion that Vigil had conflict with another

individual, PTS Tina Gurule and staff members on the graveyard shift, and that he

believed they were responsible for the allegations against him. (Exhibit 1 at 18)

       Based on evidence introduced thus far, Vigil’s proposed amendments appear

based on nothing more than speculation that one of the defendants could have

perhaps drafted the notes. His claim that he does not recall the clonazepam in his

desk is not sufficient in and of itself to support a conclusion that anyone, let alone a

particular defendant, in fact, placed it in his desk.

       Moreover, any claim based on allegations alleging new events is barred by

the statute of limitation. An amended complaint relates back when the proffered

amendment asserts a claim that arose out of "the conduct, transaction, or

occurrence set out—or attempted to be set out—in the original pleading." Fed. R.

Civ. P. 15(c)(1)(B). This requirement gives a defendant fair notice to anticipate

litigation involving a specific factual situation. Price v. McKee, No. 12-1432-CM,

2013 U.S. Dist. LEXIS 94562, 2013 WL 3388905, at *4 (D. Kan. July 8, 2013)

(quoting Reed v. Entercom Commc'ns Corp., No. 04-2603-CM, 2006 U.S. Dist.



Response to Plaintiff’s Motion for Leave       6
To File Second Amended Complaint
      Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 7 of 13



LEXIS 26436, 2006 WL 1174023, at *1 (D. Kan. Apr. 28, 2006)). Even if a new

pleading shares similar elements to the original claim, it "cannot relate back if the

effect of the new pleading is to fault the defendants for conduct different from that

identified in the original complaint." Full Life Hospice, LLC v. Sebelius, 709 F.3d

1012, 1018 (10th Cir. 2013). An amendment does not relate back "when it asserts a

new ground for relief supported by facts that differ in both time and type from those

the original pleading set forth." Mayle v. Felix, 545 U.S. 644, 650, 125 S. Ct. 2562,

162 L. Ed. 2d 582 (2005).

       Here, Plaintiff’s original complaint alleged that the defendants lacked

probable cause to conduct an office search based on the receipt of the anonymous

notes. The complaint gave no notice that Vigil claimed defendants planted evidence

or fabricated notes. The Court determined that the defendants were entitled to

qualified immunity on the allegations related to lack of probable cause. To overcome

the Court’s ruling, plaintiff resorts to alleging an entirely new event, claiming that

at some point before the search, one or more of the defendants planted a pill in his

office drawer. He claims that they then fabricated the anonymous notes that

preceded the office searches. The factual allegations asserting these new events are

untimely and do not relate back to the original complaint under the provisions of

Rule 15.

       The two searches at issue occurred over four years ago in mid-June 2015.

Accepting plaintiff’s allegations at face value, the alleged conduct planting evidence

and fabricating the notes occurred before those searches occurred. Under 42 U.S.C.



Response to Plaintiff’s Motion for Leave      7
To File Second Amended Complaint
      Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 8 of 13



Section 1983, any claim related to this new conduct -- planting evidence and

fabricating notes – expired within three years, i.e., by June of 2018. Garcia v.

Wilson, 731 F.3d 640,6512 (10th Cir. 1984) aff’d 471 U.S. 261, 280. The plaintiff’s

claims under the New Mexico Tort Claims Act are subject to a two-year statute of

limitations. NMSA 1978, § 37-1-23. Vigil filed his motion to amend, Doc 31 on July

8, 2019 including the new conduct over a year after either of the statutes of

limitation expired.

       Because the only alleged basis to overcome the Court’s Order of dismissal

consists of entirely new events, the plaintiff cannot rely on the relation back

provisions of Rule 15 to salvage these new, untimely allegations. The proposed

amended complaint is therefore futile.

4. Plaintiff fails to provide good cause for the malicious prosecution claims

       Plaintiff also includes a count for malicious prosecution and possibly a claim

for malicious abuse of process under New Mexico state law. The problem with these

allegations is that the plaintiff previously agreed that he was dismissing them:

       Plaintiff agrees that he cannot maintain an action for malicious prosecution
       under the United States Constitution against any of the Hospital Defendants
       and, to the extent that his Complaint alleged Malicious Abuse of Process
       claims against any of the Hospital Defendants, he agrees to the dismissal
       thereof.

(Response Doc. 23 at 10)

       Vigil’s motion does not provide any explanation about why these claims

should now be considered. If he is attempting to allege liability under these claims

based on his theory about new facts from the SPB hearing – here again, Vigil



Response to Plaintiff’s Motion for Leave      8
To File Second Amended Complaint
      Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 9 of 13



agreed to dismiss the claims voluntarily back in November 2018 and months after

the SPB hearing occurred. The request to amend now is untimely. As with the

search and seizure claims in Counts I and II, there is no sufficient factual basis to

support good cause for the amendment, and any claim based on new factual conduct

and events is untimely.

5. The State Law Claims Continue to be Futile

       The plaintiff’s complaint does not cure the deficiencies related to his state law

claims under the Tort Claims Act. The Court’s Memorandum Opinion and Order

determined that there was no allegation that defendants were “operating” a

hospital or that “any operational-level negligence led to the conduct at issue”

sufficient to come within the waiver of immunity in NMSA 1978, §41-4-9

(healthcare facilities). (Doc 30 at 27-28) This provision waives sovereign immunity

for damages “caused by the negligence of public employees acting within the scope

of their duties in the operation of” various healthcare facilities. § 41-4-9.

       Here, the plaintiff has again not made any allegations of negligence; all of the

claims are for intentional torts or constitutional violations. Although in some places

Vigil has attempted to describe these activities as “operations” of the Behavioral

Health Institute, there are still no allegations of negligence. Accordingly, the

amendment does not cure the original deficiency the Court found due to lack of “any

operative negligence.” The defendants further maintain that the tort claim waiver,

which is to be narrowly construed under the NMTCA, concerns the provision of

medical services, not onsite personnel issues. There are also no waivers of liability



Response to Plaintiff’s Motion for Leave       9
To File Second Amended Complaint
     Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 10 of 13



under the NMTCA for malicious abuse of process or search and seizure claims.

Similarly, the claim in Count VI for respondeat superior fails because the alleged

predicate conduct does not fall within an applicable tort waiver. Accordingly, all the

State law claims are futile.

6. First Amendment Claims

       This Court determined in the Memorandum Opinion that plaintiff’s First

Amendment claims based on Freedom of Association pertaining to plaintiff’s alleged

relationship with his partner was not viable. (Doc 30 at 22-25) Vigil agreed that his

complaint did not state a First Amendment claim based on his alleged support of

his partner. (Id. at 22-23) Vigil also did not provide the Court with clearly-

established law and did not allege facts sufficient to support a claim for interference

with an intimate relationship. (Id. at 23-25) The proposed second amended

complaint does not materially change either theory, and therefore, the freedom of

association claim appears futile.

       This leaves Vigil’s claim that the individual defendants retaliated against

him for complaining about alleged mismanagement of patients at the BHI. The

Court previously determined that Vigil had failed to cite clearly established law

that supported a First Amendment claim based on Vigil’s conclusory allegations and

had not included sufficient factual content to state a plausible claim. (Doc. 30 at 21)

        In the proposed second amended complaint, Vigil has done little more except

to include more conclusory allegations describing his alleged speech. (Compare Doc

1-1 at 47-40 with Doc 31 at ¶¶123-125; 132-135) Vigil claims that the BHI was



Response to Plaintiff’s Motion for Leave      10
To File Second Amended Complaint
     Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 11 of 13



engaged in mistreatment of patients. (¶124) This consisted of assigning patients

with “limited cognitive skills” to his unit (¶¶123, 133), which he claims was not

equipped to handle patients who could not manage their funds or medication. (Id.

at ¶134)

       Here again, plaintiff”s claims are not actionable under clearly established

law. Vigil appears to be raising a workplace grievance about patients assigned to

his unit. The allegations about managing funds and medications are directly related

to his disciplinary action. (See Exh. 1) He fails to allege sufficient facts to show how

these allegations rise to a matter of public concern outside the scope of his job

duties. For example, there is no description of how the alleged misclassification

caused harm to any particular patient, let alone did so on a level sufficient to create

a matter of public concern. There is no clearly established law that might suffice to

support a First Amendment violation based on such alleged speech by an employee.

       Moreover, the plaintiff’s proposed second amended complaint does not fill in

the other elements of a First Amendment violation. The claim cannot go forward

based merely on allegations that plaintiff engaged in speech about misclassifying

patients in his unit and that at another point the individual defendants took some

employment action against him. There is no description in the complaint about

when the plaintiff made the alleged speech, how many times he did so, how and

when he communicated the speech, whether in writing, verbal or otherwise, how

any of the individual defendants became aware of the speech, any facts that might

support an inference of causal connection between the speech and the alleged



Response to Plaintiff’s Motion for Leave      11
To File Second Amended Complaint
     Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 12 of 13



employment actions, and so forth. Thus, plaintiff’s proposed complaint fails to cure

the deficiencies the Court originally identified in the original complaint and still

fails to assert a plausible First Amendment violation.

       Yet again, to the extent that the plaintiff is relying on the allegations of the

new conduct related to planting evidence and fabricating notes, those allegations

are untimely – due to the untimely motion to amend as well as the statute of

limitations. The proposed amendments do not correct the original deficiencies that

the Court originally observed with the complaint.

7. Conclusion

       In sum, plaintiff’s proposed Second Amended Complaint does not adequately

cure the original deficiencies that were the subject of the Court’s previous Order.

The plaintiff has not established good cause under Rule 15 for the amendment by

setting forth a cogent explanation of how new evidence had come to light from the

State Personnel Board hearing when plaintiff was aware of evidence presented in

that proceeding all along when he filed his response to the motion to dismiss.

Further, the allegations of new conduct by the defendants are untimely as a matter

of law. For all these reasons, plaintiff’s motion to amend should be denied.




Response to Plaintiff’s Motion for Leave       12
To File Second Amended Complaint
     Case 1:18-cv-00829-SCY-JFR Document 34 Filed 07/29/19 Page 13 of 13



                                           Respectfully submitted,

                                           LONG, KOMER & ASSOCIATES, P.A.

                                           Attorneys for Defendants Tweed, Coca,
                                           Chavez and New Mexico Dept. of Health


                                           /s/ Mark E. Komer
                                           MARK E. KOMER
                                           P. O. Box 5098
                                           Santa Fe, NM 87502-5098
                                           505-982-8405
                                           mark@longkomer.com
                                           email@longkomer.com


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 29th day of July 2019, I filed the foregoing
Response to Plaintiff’s Motion for Leave to File Second Amended Complaint
electronically through the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing:

       Joe M. Romero, Jr.
       joe@romeroandwinder.com
       Attorneys for Plaintiffs


       Christina L.G. Brennan
       James P. Sullivan
       christina@brennsull.com
       jamie@brennsull.com
       Attorneys for County Defendants



                                           By:    s/ Mark E. Komer
                                                  Mark E. Komer




Response to Plaintiff’s Motion for Leave         13
To File Second Amended Complaint
